     Case 1:15-cv-00018-LJV-MJR Document 134-1 Filed 06/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                              Plaintiff,

               v.                                           15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________

      PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION FOR A
        THREE-MONTH EXTENSION OF ALL PRE-TRIAL DEADLINES

       Plaintiff submits this memorandum of law in support of his Motion for an Extension of

Time under Federal Rule of Civil procedure 16(b)(4). The new proposed deadlines are attached

to the accompanying Declaration of Brian L. Bromberg, dated June 23, 2020, as Exhibit A. As

discussed below, good cause exists for a three-month extension of all pre-trial deadlines

contained in Your Honor’s Case Management Order, dated November 19, 2019.

                     PLAINTIFF HAS SHOWN GOOD CAUSE FOR
                       EXTENDING PRE-TRIAL DEADLINES.

       Under the Case Management Order and Federal Rule of Civil procedure 16(b)(4),

an extension of time will only be granted upon a showing of “good cause.” In determining

whether “good cause” exists, “the primary consideration is whether the moving party can

demonstrate diligence.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007).

In addition to diligence, courts consider other relevant factors, including any

prejudice to the non-moving party. Id.



                                                1
    Case 1:15-cv-00018-LJV-MJR Document 134-1 Filed 06/23/20 Page 2 of 3




      There is good cause for Plaintiff’s request. The pre-trial deadlines were

initially set in November of 2019, before the current pandemic hit the United States

and New York in particular. As a result of the pandemic, counsel for Plaintiff are

running their offices remotely which has caused significant disruption and delays.

More importantly, some of plaintiff’s counsel have had to deal with health issues. If

the Court requires further detail on these private health issues, Plaintiff is

prepared to elaborate in an ex parte sealed filing.

      Moreover, Plaintiff has diligently engaged in discovery. Plaintiff has

propounded discovery requests and reviewed Defendants’ initial production. See

Smalls v. Bright, No. 09-CV-6545CJS, 2011 WL 5419685, at *5 (W.D.N.Y. Nov. 9,

2011) (holding plaintiff “diligently pursued” discovery by, inter alia, serving

document requests and propounding interrogatories). Nevertheless, the current

deadline does not provide sufficient time to complete all required discovery.

Additional time will also allow Plaintiff to resolve with Defendants his concerns

about their document production so far without needing to file a premature motion

to compel.

      Finally, an extension of all pre-trial deadlines will not prejudice defendants.

See NL Indus., Inc. v. ACF Indus. LLC, No. 10CV89A, 2011 WL 4971716, at *2-3

(W.D.N.Y. Oct. 19, 2011) (finding no prejudice to defendant arising from extension

of discovery deadlines).




                                           2
    Case 1:15-cv-00018-LJV-MJR Document 134-1 Filed 06/23/20 Page 3 of 3




Dated:     June 23, 2020

                                   /s/ Brian L. Bromberg
                                   Brian L. Bromberg
                                   One of Plaintiffs’ Attorneys

                                   Bromberg Law Office, P.C.
                                   26 Broadway, 27th Floor
                                   New York, New York 10004
                                   (212) 248-7906
                                   brian@bromberglawoffice.com




                                     3
